 PROB 12C                                                                               Report Date: March 16, 2020
(6/16)

                                       United States District Court                                       FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                 Mar 16, 2020
                                        Eastern District of Washington                               SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony J. Mathias                        Case Number: 0980 2:11CR00024-JLQ-1
 Address of Offender: Unknown
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: October 7, 2011
 Original Offense:          Burglary in Indian Country, 18 U.S.C. § 1153
 Original Sentence:         Prison - 66 months               Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence        Prison - 9 months
 (June 15, 2018)            TSR - 24 months

 Revocation Sentence        Prison - 6 months
 (July 17, 2019)            TSR - 21 months
 Asst. U.S. Attorney:       Patrick J. Cashman               Date Supervision Commenced: December 17, 2019
 Defense Attorney:          Matthew A. Campbell              Date Supervision Expires: September 16, 2021


                                          PETITIONING THE COURT

To issue a Warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 12/19/2019 and 01/22/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition # 3: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                        and treatment provider.

                        Supporting Evidence: Mr. Mathias aborted inpatient treatment at Spokane Addiction
                        Recovery Center (SPARC) on March 13, 2020.

                        On February 3, 2020, Mr. Mathias appeared before the Court for a supervised release
                        revocation hearing. He was ordered to participate in inpatient treatment and remain at the
Prob12C
Re: Mathias, Anthony J.
March 16, 2020
Page 2

                       inpatient treatment facility until treatment was completed. On March 3, 2020, Mr. Mathias
                       entered into inpatient treatment at SPARC.

                       On March 4, 2020, the undersigned officer spoke with staff at SPARC, who confirmed Mr.
                       Mathias’ arrival to participate in inpatient treatment.

                       At approximately 7:30 p.m., on March 13, 2020, the undersigned received a call from staff
                       at SPARC. Staff advised that a random urinalysis test was requested from Mr. Mathias. He
                       became agitated, refused to provide a urine sample, and aborted treatment. He did not return
                       and was terminated from the program. His whereabouts are unknown at this time.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      03/16/2020
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                 3/16/2020
                                                                              Date
